Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 4/20/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali et al (US 2011/0167170) in view of Heng et al (US 2013/0083837).
As to claim 1, Kavvali discloses a method comprising:
receiving, by a network device and from an end device, a request for an application service ([0014], figure 4, “Request multimedia file” received by Device 112 from  UE 107 is a request for an application service, wherein the application service is to provide requested multimedia files to end users), wherein the network device hosts the application service and a content of the application service (see citation in rejection to preceding limitations, wherein the application service of providing requested multimedia files to end users is hosted  on the network device 112, and wherein the multimedia file or any portion from cache is a content hosted by the device, see [0022]; [0035]; [0037], “while Fig. 4 shows that the device 112 receives content from the content server, it should be noted that the pacing algorithm can be used with previously cached content. In this embodiment, the device 112 has a copy of the desired content, and has a previously constructed schedule file. Using this information, the pacing algorithm is able to transmit the content to the UE 107 as described above”);
analyzing, by the network device, network resource utilization of network resources at the network device and one or multiple other criteria ([0014], “determine when the end user has requested multimedia content. Once this is known, the device can optimize the delivery of that content in several ways. In one embodiment, the device requests the content from the content server (located in the core network) and transmits this content in a just-in-time manner to the end user. In another embodiment, the device automatically changes/limits the options for encoding and resolution of the content available to the client, or pro-actively controls bandwidth for the specific flow so that the end user device initiates switching to a different encoding/resolution, based on overall monitored network traffic. In another embodiment, the device automatically selects the appropriate format and resolution based on overall bandwidth limitations, independent of the end user.”; [0041], “the device 112 is able to modify and select video formats and resolutions based on network activity…the device 112 is able to achieve network controlled bit rate selection.  This allows the device 112 to set the initial resolution, which is referred to as Network Controlled Bit Rate selection”; [0043], “removes any formats which require bandwidth in excess of that which is currently available. Thus, the response received by the client contains only those formats which the device 112 believes can be displayed with an acceptable QoE”; [0036]-[0038], “The device 112 also interfaces to the UE 107, where wireless communication and varying numbers of devices and usage patterns impact latency…The device 112 can monitor actual RAN bandwidth and adjust the latency_period parameter in real time”; [0047], “the device 112 continiusly monitors network activity. If a change is noted in network bandwidth, the device 112 can adapt”.  Here, the currently available bandwidth and network activities being monitored at the device 112 indicates resource utilization of network resources at the device 112, and an acceptable QoE is one other criterion.  It is to be noted that 1) the claimed limitation does not require the network resources to be physical or internal to the network device; 2) the bandwidth usage at the network device’s interface facing the customer device (see [0036]) reads on “network resource utilization of network resources at the network device.”);
selecting, by the network device based on the analyzing, a first operational state of multiple operational states of a content delivery function of the application service based on a network resource utilization value of the network resources and one or multiple criteria values that correlate to the first operational state (see citation above.  See also [0043], “the device 112, having knowledge of this transaction may modify the format map returned to the US 107, based on observed network bandwidth. For example, the client may request a video which is available in a plurality of formats, from 240 to 720 p. In response to a request from the client, the content provider will supply this full list of formats. The device 112 may, based on observed bandwidth, determine that it is not possible to display the 720 p version of this video without pauses or stutters. Therefore, before sending this response back to the client, the device 112 modifies the response, and removes any formats which require bandwidth in excess of that which is currently available. Thus, the response received by the client contains only those formats which the device 112 believes can be displayed with an acceptable QoE”.  See also [0041], “0041], “the device 112 is able to modify and select video formats and resolutions based on network activity…the device 112 is able to achieve network controlled bit rate selection.  This allows the device 112 to set the initial resolution, which is referred to as Network Controlled Bit Rate selection”.  Here, the content delivery at the selected initial resolution is the delivery service function’s a first operational state);
provisioning, by the network device based on the selecting, the content delivery function of the application service to operate in the first operational state to deliver the content ( [0043], “The device 112 may, based on observed bandwidth, determine that it is not possible to display the 720 p version of this video without pauses or stutters. Therefore, before sending this response back to the client, the device 112 modifies the response, and removes any formats which require bandwidth in excess of that which is currently available. Thus, the response received by the client contains only those formats which the device 112 believes can be displayed with an acceptable QoE”.  See Also, 0041], “the device 112 is able to modify and select video formats and resolutions based on network activity…the device 112 is able to achieve network controlled bit rate selection.  This allows the device 112 to set the initial resolution, which is referred to as Network Controlled Bit Rate selection”;  Here, the content delivery service is provisioned to use the selected resolution, while the device 112’s other functions such as receiving and transmitting network packets stay the same without being provisioned in the way as the media delivery function); and 
providing, by the network device, the application service to the end device using the content delivery function operating in the first operational state which includes delivering one of a first spatial resolution of multiple spatial resolutions of the content or delivering a first progressive encoding of multiple progressive encodings of the content ([0043], “The device 112 may, based on observed bandwidth, determine that it is not possible to display the 720 p version of this video without pauses or stutters. Therefore, before sending this response back to the client, the device 112 modifies the response, and removes any formats which require bandwidth in excess of that which is currently available. Thus, the response received by the client contains only those formats which the device 112 believes can be displayed with an acceptable QoE”.  See also [0041], “the device 112 is able to modify and select video formats and resolutions based on network activity…the device 112 is able to achieve network controlled bit rate selection.  This allows the device 112 to set the initial resolution, which is referred to as Network Controlled Bit Rate selection”).
However, Kovvali does not expressly disclose that the network resources are internal to the network device.  Heng discloses network resources are internal to a network device (0128], “That is to say, at the encoder side, video encoding may be selectively applied to different respective regions of a frame or picture based on any of a number of such considerations (e.g., including any one or more of characteristics of an input video signal itself [e.g., such as raw video or that which is received from a transcoder device or middling device], one or more upstream characteristics [e.g., such as related to one or more source devices and/or one or more networks via which a video signal is transmitted through and received from], one or more downstream characteristics [e.g., such as related to one or more destination devices and/or one or more networks via which a video signal is transmitted through and provided to], and/or one or more local operation characteristics [e.g., available processing resources, available memory, source flow(s) being received, delivery flow(s) being transmitted, etc.]). These different respective regions may have different respective characteristics such that they may be processed at the decoder side and handled differently. That is to say, characteristics associated with different regions of the picture frame may be more adaptable and appropriately suited to respective types of error concealment”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kovvali with Heng.  The suggestion/motivation of the combination would have been to encode selectively applied to different respective regions of a frame or picture based on any of a number of considerations including local considerations (Heng, [0128]).
As to claim 9, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 2, Kovvali discloses the claimed invention substantially as discussed in claim 1, including wherein the network device includes a virtual device (Kovvali, [0024], software is virtual.  Note, the claimed “includes” does not exclude other components such as hardware components), but does not expressly disclose wherein the network resource utilization includes at least one of processor utilization or memory utilization associated with at least one of a processor or a memory at the network device.  Heng discloses a concept for a network resource utilization to include a processor utilization associated with a processor ([0128]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kovvali with Heng.  The suggestion/motivation of the combination would have been to encode based on local considerations (Heng, [0128]).
As to claim 10, see similar rejection to claim 2.
As to claim 18, see similar rejection to claim 2.
As to claim 3, Kovvali-Heng  discloses the method of claim 1, wherein the one or multiple criteria includes a category of an application pertaining to the application service (see citation in rejection to claim 1, Kovvali, wherein the QoS indicates a qualified service category of an application).
As to claim 11, see similar rejection to claim 3.
As to claim 4, Kovvali discloses the claimed inventions substantially as discussed in claim 1, but does not expressly disclose wherein the application service defines multiple and different levels of importance for subsets of the content, and the delivering of the first progressive encoding of the content correlates to one of the multiple and different levels of importance and the network resource utilization value.  Heng discloses a concept of defining multiple and different levels of importance for subsets of a content, and delivering of an encoding of the content correlates to one of the multiple and different levels of importance and a network resource utilization value ([0128]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kovvali with Heng.  The suggestion/motivation of the combination would have been to encoding different portion of the contents according to local considerations (Heng, [0128]).
As to claim 12, see similar rejection to claim 4.
As to claim 20, see similar rejection to claim 4.
As to claim 5, Kovvali-Heng discloses the method of claim 1, wherein the one or multiple criteria include one or multiple performance metric indicator values (see citation in rejection to claim 1, Kovvali, QoS).
As to claim 16, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.
As to claim 6, Kovvali-Heng discloses the method of claim 1, further comprising:
storing, by the network device in response to the providing, state information indicating the first operational state and an identifier pertaining to an application service session with the end device (Kovvali, figure 4 and [0038], wherein storing state information and the identifier are implied, in order to adjust the state for the specific session and to communicate via he session as illustrated in figure 4 and [0038].  See also citation in rejection to claim 1, wherein the monitoring and adjusting is on a continuous basis);
analyzing again, by the network device subsequent to the storing and before termination of the application service session, the network resource utilization and the one or multiple criteria (see citation and explanation in preceding limitation, wherein the monitoring and adjusting is on a continuous basis);
determining, by the network device based on the analyzing again, whether to change the first operational state to a second operational state of the multiple operational states of the content delivery function, wherein the first operational state is different than the second operational state (see citation and explanation in preceding limitation, wherein the monitoring and adjusting is on a continuous basis); and
changing, by the network device based on the determining, the first operational state to the second operational state (see citation and explanation in preceding limitation, wherein the monitoring and adjusting is on a continuous basis).
As to claim 13, see similar rejection to claim 6.
As to claim 7, Kovvali-Heng discloses the method of claim 6, further comprising:
comparing, by the network device, the state information to an operational state value generated based on the analyzing again; and determining, by the network device, whether the operational state value indicates a same operational state as the state information (Kovvali, [0047], “Thus, it would be beneficial if a component, such as device 112, were able to monitor the network activity and make decisions about changing video resolutions”, wherein changing implies comparing to the current value and assigning a different value).
As to claim 14, see similar rejection to claim 7.
As to claim 8, Kovvali-Heng discloses the method of claim 1, wherein the one or multiple criteria includes a tier of wireless service associated with the end device (Kovvali, [0036], wireless communication), and wherein the network resource utilization pertains to one or more of physical resources, virtual resources, or logical resources allocated to the network device for provisioning the application service (see citation in rejection to claim 1, wherein the bandwidth pertains to communication/logical resources allocated to the device for provisioning the application service).
As to claim 15, see similar rejection to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458